Filed 2/21/14 P. v. Lott CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B251407

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA058860)
         v.

JONATHAN BOOKER LOTT,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Roger
Ito, Judge. Dismissed.
         Jill Ishida, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance on behalf of Plaintiff and Respondent.
       Defendant, Jonathan Booker Lott, purports to appeal from a July 30, 2013 post-
judgment order denying his motion to correct his sentence. The post-judgment motion
argued that defendant had not been convicted of five felonies and there was an error in
connection with an alleged mitigating factor. We noted the post-judgment order may not
be appealable. (People v. Cantrell (1961) 197 Cal.App.2d 40, 43; People v. Bowles
(1933) 135 Cal.App. 514, 516; see People v. Thomas (1959) 52 Cal.2d 521, 527; see 6
Witkin & Epstein, Cal. Criminal Law (4th ed. 2012) “Criminal Appeals,” § 65 pp. 341-
342.) We thus issued an order to show cause concerning possible dismissal and placed
the matter on calendar. We have a duty to raise issues concerning our jurisdiction on our
own motion. (Jennings v. Marralle (1994) 8 Cal.4th 121, 126; Olson v. Cory (1983) 35
Cal.3d 390, 398.)
       Defendant argues he is raising an issue of a legally unauthorized sentence which
may be raised at anytime. (People v. Scott (1994) 9 Cal.4th 331, 354; People v. Price
(2004) 120 Cal.App.4th 224, 241.) However, the gravamen of his post-judgment motion
relates to non-jurisdictional constitutional matters involving United States v. Booker
(2005) 543 U.S. 220, 230-237 and similar decisions. These issues are not of the character
involving legally unauthorized sentences. (See People v. Gonzalez (2003) 31 Cal.4th
745, 751; People v. Bonnetta (2009) 46 Cal.4th 143, 152; People v. Davis (1981) 29
Cal.3d 814, 827, fn. 5.) Hence, his appeal must be dismissed. Of course, if there is an
issue of legally unauthorized sentence or a non-jurisdictional error, defendant, who is
represented by counsel, may file a habeas corpus petition. We will promptly consider
any such petition.




                                             2
                                       DISPOSITION


      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.




We concur:




      KRIEGLER, J.




      MINK, J.





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                           3